[Cite as State v. Forsythe, 2013-Ohio-3301.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :   JUDGES:
                                               :
                                               :   Hon. John W. Wise, P.J.
       Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                               :   Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :   Case No. 2012CA00225
                                               :
JAMES FORSYTHE                                 :
                                               :
                                               :
       Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Stark County Court of
                                                   Common Pleas, Case No. 2008CR0615



JUDGMENT:                                          REVERSED AND REMANDED




DATE OF JUDGMENT ENTRY:                            July 15, 2013




APPEARANCES:

For Plaintiff-Appellee:                            For Defendant-Appellant:

JOHN D. FERRERO                                    TAMMI R. JOHNSON
STARK COUNTY PROSECUTOR                            Stark County Public Defender Office
                                                   201 Cleveland Ave. SW, Suite 104
KATHLEEN O. TATARSKY                               Canton, OH 44702
110 Central Plaza, South – Suite 510
Canton, OH 44702-1413
Stark County, Case No. 2012CA00225                                                           2

Delaney, J.

      {¶1} Defendant/Petitioner-Appellant James Forsythe appeals the November 5,

2012 judgment entry (December 5, 2012 nunc pro tunc judgment entry) of the Stark

County Court of Common Pleas. Plaintiff/Respondent-Appellee is the State of Ohio.

                        FACTS AND PROCEDURAL HISTORY

      {¶2} In 1995, Forsythe was convicted of one count of a lewd act upon a child in

violation of California penal code section 288(a) and one count of oral copulation of a

person under age 14 in violation of California penal code section 288(a)(c).               The

California court sentenced Forsythe to five years in prison. Forsythe was released from

prison and placed on parole for three years. Under California law, Forsythe had a

lifetime requirement to register his residence and an annual duty, within five working

days of his birthday, to update his registration information. Cal. Penal Code § 290. If

Forsythe moved, he was required to register in any state he was located within 10 days

with the law enforcement agency having jurisdiction over his location.

      {¶3} Forsythe moved to Ohio in 2002. He first registered his address with the

Stark County Sheriff on January 23, 2003. The Stark County Sheriff’s Department

classified Forsythe as a sexually oriented offender.         The H.B. No. 393 version of

Megan’s Law in effect on January 23, 2003 stated as follows:

      (A) * * * If a person is convicted of, pleads guilty to, or is adjudicated a

      delinquent child for committing, a sexually oriented offense in another

      state, or in a federal court, military court, or an Indian tribal court and if, as

      a result of that conviction, plea of guilty, or adjudication, the person is

      required, under the law of the jurisdiction in which the person was
Stark County, Case No. 2012CA00225                                                     3

      convicted, pleaded guilty, or was adjudicated, to register as a sex offender

      until the person's death and is required to verify the person's address on

      at least a quarterly basis each year, that conviction, plea of guilty, or

      adjudication automatically classifies the person as a sexual predator for

      the purposes of this chapter, but the person may challenge that

      classification pursuant to division (F) of this section. In all other cases, a

      person who is convicted of or pleads guilty to, has been convicted of or

      pleaded guilty to, or is adjudicated a delinquent child for committing, a

      sexually oriented offense may be classified as a sexual predator for

      purposes of this chapter only in accordance with division (B) or (C) of this

      section or, regarding delinquent children, divisions (B) and (C) of section

      2152.83 of the Revised Code.

R.C. 2950.09(A), effective July 5, 2002 (emphasis added).

      {¶4} On May 29, 2007, Forsythe was indicted for failure to provide written

notice of a change of address, a felony of the third degree in violation of R.C.

2950.05(A)(E)(1).   Forsythe pleaded guilty and was sentenced to three years of

community control. His conviction and sentence were affirmed by this Court in State v.

Forsythe, 5th Dist. No. 2007CA00226, 2008-Ohio-4881.

      {¶5} On November 27, 2007, the Ohio Attorney General reclassified Forsythe

as a Tier II Sex Offender pursuant to the Adam Walsh Act, R.C. 2950.01 et seq.,

effective January 1, 2008. Forsythe filed a petition challenging the reclassification on

January 31, 2008. In 2010, the Ohio Supreme Court decided State v. Bodyke, 126 Ohio

St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753.          The Court held the reclassification
Stark County, Case No. 2012CA00225                                                         4


provisions of the Adam Walsh Act, which required the attorney general to reclassify sex

offenders who have already been classified by court order under Megan’s Law, were

unconstitutional.   The Court severed the reclassification provisions and held those

provisions could not be enforced. It further held those provisions may not be applied to

offenders previously adjudicated by judges under Megan’s Law and reinstated the

classifications and community-notification and registration orders imposed previously.

Id. In 2012, the Ohio Attorney General reclassified Forsythe as a sexual predator under

Megan’s Law.

       {¶6} On August 30, 2012, Forsythe filed a “Motion to Exempt Petitioner from

Sexual Predator Classification.” In his motion, he stated the version of Megan’s Law in

effect at the time of Forsythe’s initial registration in Ohio had a lifetime registration

requirement and quarterly verification of address. At the time of Forsythe’s conviction in

California, California law required a lifetime registration with annual address verification.

Forsythe argued in his petition to the trial court that after the repeal of the

reclassification provisions of the AWA, the State of Ohio lacked legal authority to

classify Forsythe as a sexual predator under the S.B. 5 version of R.C. 2950.09(A). He

should instead be classified as a sexually oriented offender under the H.B. 393 version

of R.C. 2950.09(A).

       {¶7} Forsythe next argued in his motion that if the trial court determined

Megan’s Law applied to Forsythe, he requested the trial court to make a determination

under R.C. 2950.09(F)(2) that he was not an adjudicated sexual predator in the State of

Ohio for purposes of registration.
Stark County, Case No. 2012CA00225                                                        5


      {¶8} The State responded to the motion stating the applicable Megan’s Law is

S.B. No. 5, effective July 31, 2003. R.C. 2950.09(A) states:

      (A) If a person is convicted, pleads guilty, or adjudicated a delinquent

      child, in a court in another state, in a federal court, military court, or Indian

      tribal court, or in a court of any nation other than the United States for

      committing a sexually oriented offense that is not a registration-exempt

      sexually oriented offense, and if, as a result of that conviction, plea of

      guilty, or adjudication, the person is required, under the law of the

      jurisdiction in which the person was convicted, pleaded guilty, or was

      adjudicated, to register as a sex offender until the person's death, that

      conviction, plea of guilty, or adjudication automatically classifies the

      person as a sexual predator for the purposes of this chapter, but the

      person may challenge that classification pursuant to division (F) of this

      section. In all other cases, a person who is convicted of or pleads guilty to,

      has been convicted of or pleaded guilty to, or is adjudicated a delinquent

      child for committing, a sexually oriented offense may be classified as a

      sexual predator for purposes of this chapter only in accordance with

      division (B) or (C) of this section or, regarding delinquent children,

      divisions (B) and (C) of section 2152.83 of the Revised Code.

R.C. 2950.09 (emphasis added).         Effective July 31, 2003, the General Assembly

amended R.C. 2950.09.         Under the amendments relevant here, the legislature

expanded the category of persons who are subject to registration under R.C.

2950.09(A) based upon a non-Ohio conviction to include persons convicted in courts of
Stark County, Case No. 2012CA00225                                                        6


foreign countries. The amendments further deleted the portion of R.C. 2950.09(A) that

required the non-Ohio jurisdiction to subject the offender to verification of his address on

at least a quarterly basis each year.

       {¶9} The State further argued the California offenses for which Forsythe was

convicted were substantially equivalent to the offense of rape under Ohio law and

therefore sexual predator was the proper classification.

       {¶10} The trial court originally ruled on the motion on November 5, 2012 and

issued a nunc pro tunc judgment entry on December 5, 2012. The judgment entry held

that for the reasons stated in the State’s response to Forsythe’s motion, the trial court

overruled the motion. It further stated, “As articulated in the response of the State of

Ohio, the criminal conduct of the defendant in California was substantially equivalent to

the offense of rape under Ohio law and the lifetime registration requirement placed by

the state of California leads to the conclusion that the sexual predator designation in the

State of Ohio is appropriate.”

       {¶11} It is from this decision Forsythe now appeals.

                                 ASSIGNMENT OF ERROR

       {¶12} Forsythe raises one Assignment of Error:

       {¶13} “THE TRIAL COURT ERRED IN FINDING APPELLANT A SEXUAL

PREDATOR WITHOUT HOLDING A HEARING IN VIOLATION OF THE FOURTH,

FIFTH,    AND     FOURTEENTH            AMENDMENTS       TO    THE     UNITED     STATES

CONSTITUTION.”
Stark County, Case No. 2012CA00225                                                    7


                                      ANALYSIS

      {¶14} Forsythe argues in his Assignment of Error the trial court erred in finding

he was a sexual predator without holding a hearing.       After the Attorney General’s

reclassification of Forsythe as a sexual predator after the repeal of the AWA, Forsythe

filed a petition in the trial court to challenge his automatic classification under R.C.

2950.09(F). In his petition, he argued the S.B. 5 version of R.C. 2950.09(A) was not

applicable to him upon the repeal of the AWA; in the alternative, Forsythe argued he

was not an adjudicated sexual predator in Ohio pursuant to R.C. 295009(F).

      {¶15} In Bodyke, supra, the Ohio Supreme Court held that the reclassification

provisions in the AWA, R.C. 2950.031 and 2950.032, were unconstitutional and severed

them from the AWA.      Id., 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753,

paragraphs two and three of the syllabus and ¶ 66.              Bodyke reinstated the

classifications and community-notification and registration orders imposed previously by

judges upon sex offenders originally classified under Megan's Law. Id. at ¶ 66.

      {¶16} In the present case, Forsythe was originally classified pursuant to court

order by the State of California. When Forsythe came to Ohio, Forsythe was subject to

automatic classification under R.C. 2950.09(A), H.B. 393. A judge in the State of Ohio

has not imposed a classification, community-notification, and registration order upon

Forsythe. Upon the repeal of the reclassification provisions of the AWA, Forsythe was

automatically classified under the version of Megan’s Law in effect at the time, R.C.

2950.09(A), as amended by S.B. 5.
Stark County, Case No. 2012CA00225                                                         8


      {¶17} We find the correct vehicle for Forsythe as an out-of-state offender to

challenge his classification as a sexual predator is through R.C. 2950.09(F), as

amended by S.B. 5. R.C. 2950.09(F) states:

      (F)(1) An offender or delinquent child classified as a sexual predator may

      petition the court of common pleas * * * of the county in which the offender

      * * * resides or temporarily is domiciled to enter a determination that the

      offender * * * is not an adjudicated sexual predator in this state for

      purposes of the registration and other requirements of this chapter or the

      community notification provisions contained in sections 2950.10 and

      2950.11 of the Revised Code if all of the following apply:

      (a) The offender * * * was convicted of, pleaded guilty to, or was

      adjudicated a delinquent child for committing, a sexually oriented offense

      that is not a registration-exempt sexually oriented offense in another state,

      in a federal court, a military court, or Indian tribal court, or in a court of any

      nation other than the United States.

      (b) As a result of the conviction, plea of guilty, or adjudication described in

      division (F)(1)(a) of this section, the offender * * * is required under the law

      of the jurisdiction under which the offender * * * was convicted, pleaded

      guilty, or was adjudicated to register as a sex offender until the offender's

      * * * death.

      (c) The offender * * * was automatically classified a sexual predator under

      division (A) of this section in relation to the conviction, guilty plea, or

      adjudication described in division (F)(1)(a) of this section.
Stark County, Case No. 2012CA00225                                                       9


       (2) The court may enter a determination that the offender * * * filing the

       petition described in division (F)(1) of this section is not an adjudicated

       sexual predator in this state for purposes of the registration and other

       requirements of this chapter or the community notification provisions

       contained in sections 2950.10 and 2950.11 of the Revised Code only if

       the offender * * * proves by clear and convincing evidence that the

       requirement of the other jurisdiction that the offender * * * register as a sex

       offender until the offender's or * * * death is not substantially similar to a

       classification as a sexual predator for purposes of this chapter. If the court

       enters a determination that the offender * * * is not an adjudicated sexual

       predator in this state for those purposes, the court shall include in the

       determination a statement of the reason or reasons why it so determined.

R.C. 2950.09(F).

       {¶18} If an out-of-state offender challenges his or her classification under R.C.

2950.09(F), the trial court must first determine whether the sexually oriented offense in

the other state is substantially equivalent to one of the requisite Ohio offenses. State v.

Pasqua, 157 Ohio App.3d 427, 2004-Ohio-2992, 811 N.E.2d 601, ¶ 22 (1st.Dist.); State

v. McMullen, 8th Dist. Nos. 97475, 97476, 2012-Ohio-2629, ¶ 21.                 Under R.C.

2950.09(F)(2), the offender must show by clear and convincing evidence that the

registration requirement is not substantially similar. The Ohio Supreme Court in State v.

Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, established a

“substantial-equivalence test:”
Stark County, Case No. 2012CA00225                                                     10


       We conclude that in order to determine whether an out-of-state conviction

       is substantially equivalent to a listed Ohio offense, a court must initially

       look only to the fact of conviction and the elements of the relevant criminal

       statutes, without considering the particular facts disclosed by the record of

       conviction. If the out-of-state statute defines the offense in such a way

       that the court cannot discern from a comparison of the statutes whether

       the offenses are substantially equivalent, a court may go beyond the

       statutes and rely on a limited portion of the record in a narrow class of

       cases where the factfinder was required to find all the elements essential

       to a conviction under the listed Ohio statute.       To do so, courts are

       permitted to consult a limited range of material contained in the record,

       including charging documents, plea agreements, transcripts of plea

       colloquies, presentence reports, findings of fact and conclusions of law

       from a bench trial, jury instructions and verdict forms, or some comparable

       part of the record.

Id. at ¶ 31.

       {¶19} The First District Court of Appeals in State v. Pasqua, 157 Ohio App.3d

427, 2004-Ohio-2992, 811 N.E.2d 601, ¶ 22 (1st.Dist.) found that under a R.C.

2950.09(F) petition analysis, if the trial court determines the offense to be similar, the

offender is entitled to a hearing where he or she has the burden of showing by clear and

convincing evidence that he or she is not likely to commit a sexually oriented offense in

the future. Id. at ¶ 22. The Eighth District Court of Appeals followed Pasqua in State v.

McMullen, 8th Dist. Nos. 97475, 97476, 2012-Ohio-2629, ¶ 21, appeal not allowed, 133
Stark County, Case No. 2012CA00225                                                       11


Ohio St.3d 1464, 2012-Ohio-5149, 977 N.E.2d 693. The Eighth District held that in a

R.C. 2950.09(F) proceeding, if the trial court finds the offense to be similar, the offender

is entitled to a hearing where he or she has the burden of showing by clear and

convincing evidence that he is not likely to commit a sexually oriented offense in the

future. Id. at ¶ 21.

          {¶20} In the present case, the trial court found the offenses for which Forsythe

was convicted of in California to be similar to Ohio offenses. The trial court made its

decision based on the motions and did not hold a hearing. Pursuant to the persuasive

authority of Pasqua and McMullen, once the trial court found the offenses to be similar,

the trial court must hold an evidentiary hearing for Forsythe to prove by clear and

convincing evidence that he is not likely to commit a sexually oriented offense in the

future.

          {¶21} We sustain Forsythe’s Assignment of Error and reverse the November 5,

2012 judgment entry (December 5, 2012 nunc pro tunc judgment entry) of the trial court.

The trial court shall hold a hearing on Forsythe’s R.C. 2950.09(F) petition pursuant to

the guidelines of Pasqua and McMullen.
Stark County, Case No. 2012CA00225                                                      12


                                    CONCLUSION

       {¶22} The sole Assignment of Error of Defendant-Petitioner/Appellant James

Forsythe is sustained.

       {¶23} The judgment of the Stark County Court of Common Pleas is reversed

and the matter remanded for further proceedings consistent with this opinion and law.

By: Delaney, J.,

Wise, P.J. and

Baldwin, J., concur.



                                       HON. PATRICIA A. DELANEY




                                       HON. JOHN W. WISE



                                       HON. CRAIG R. BALDWIN